Citation Nr: 0700315	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating prior to 
June 6, 2005, for status post scarification of right lung for 
recurrent spontaneous pneumothorax.

2.  Entitlement to a higher than 30 percent disability rating 
from June 6, 2005, for status post scarification of right 
lung for recurrent spontaneous pneumothorax. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2005.  This matter was 
originally on appeal from an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, continued a 0 percent, 
(noncompensable), disability rating for status post 
scarification of right lung for recurrent spontaneous 
pneumothorax.  

It is necessary to clarify the issues on appeal.  The August 
2001 rating decision on appeal denied entitlement to a 
compensable rating for status post scarification of right 
lung for recurrent spontaneous pneumothorax.  After the 
veteran perfected his appeal, a subsequent rating decision by 
the RO in October 2005 increased the disability rating from 0 
percent to a 30 percent rating, effective June 6, 2005.  
Since the veteran perfected his appeal from the 2001 denial 
of his claim for an increased rating, the issues are whether 
he was entitled to a compensable disability rating prior to 
June 6, 2005, as well as whether he is entitled to a 
disability rating higher than 30 percent from June 6, 2005.  
See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, the issues 
on appeal have been rephrased as shown above.  

The Board notes that the veteran's October 2000 claim 
included the issue of entitlement to service connection for 
"the residuals of scar with muscle damage from the 
surgery."  While the RO considered the issue of entitlement 
to service connection for scar, status post thoracotomy for 
spontaneous pneumothorax in a January 2004 decision and 
granted an initial 10 percent disability evaluation, the RO 
did not consider the issue of entitlement to service 
connection for muscle damage, status post thoracotomy for 
spontaneous pneumothorax.  It appears that the RO has not had 
an opportunity to act upon this claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over this issue.  Therefore, this issue is 
REFERRED to the RO for action as may be appropriate.


FINDINGS OF FACT

1.  The evidence of record shows that prior to June 6, 2005, 
the veteran's status post scarification of right lung for 
recurrent spontaneous pneumothorax produced pulmonary 
function testing results which revealed FEV- 1 at 120 percent 
predicted and FEV-1/FVC at 84 percent.

2.  The evidence of record shows that since June 6, 2005, the 
veteran's status post scarification of right lung for 
recurrent spontaneous pneumothorax produced pulmonary 
function testing results which revealed FEV- 1 at 80 percent 
predicted, FEV-1/FVC at 73 percent, and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is at 64 percent predicted.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating prior to June 6, 2005, for status post scarification 
of right lung for recurrent spontaneous pneumothorax have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2006). 

2.  The schedular criteria for disability rating in excess of 
30 percent since June 6, 2005, for status post scarification 
of right lung for recurrent spontaneous pneumothorax have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the April 2005 Remand, the veteran underwent a VA 
examination in June 2005 and the RO obtained an opinion as to 
whether the veteran experiences pain or discomfort on 
exertion as a residual of the in-service pneumothorax, with 
symptoms/manifestations that are separate and distinct from 
the painful/tender surgical scar.  In addition, the examiner 
also conducted pulmonary function analysis and noted the FEV-
1 percentage, the FEV-1/FVC percentage, and the DLCO 
percentage.  Because of the foregoing, the Board finds that 
there has been substantial compliance with the Board's April 
2005 Remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

The symptoms due to the veteran's service-connected 
disability are rated under the criteria of Diagnostic Code 
6843 for Traumatic chest wall defect, pneumothorax, hernia, 
ect.  38 C.F.R. § 4.97, Diagnostic Code 6843.  The RO 
assigned a 30 percent rating under Diagnostic Code 6843 from 
June 6, 2005.  
  
The veteran maintains that an increase in disability rating 
is warranted because the ratings assigned do not fully 
compensate him for the symptomatology related to his 
disability.  

The Board finds that the medical evidence of record does not 
substantiate an initial compensable disability rating prior 
to June 6, 2005.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2006).  The Board also finds that the medical evidence of 
record does not substantiate a higher than 30 percent rating 
from June 6, 2005, for his service connected disability.  Id.    

I. Disability ratings generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. § 
4.97.  However, the changes resulted in the elimination of 
Diagnostic Code 6814.  Traumatic chest wall defects, 
pneumothorax, hernia, etc. are now evaluated under Diagnostic 
Code 6843.  Under the revised rating criteria, restrictive 
lung disease, to include pneumothorax contemplated in 
Diagnostic Code 6843, is primarily rated according to the 
degree of impairment on pulmonary function tests.  A 10 
percent rating is assigned where pulmonary function testing 
reveals FEV- 1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; where the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method reveals 
(DLCO (SB)) 66 to 80 percent predicted.  A 30 percent rating 
is assigned where pulmonary function testing reveals FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 
percent rating is assigned where pulmonary function testing 
reveals FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg 
in (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2006).  Note (2) for Diagnostic Code 
6843 provides that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  Note (3) to the General Rating Formula for 
Restrictive Lung Disease adds that gunshot wounds of the 
pleural cavity with bullet or missile retained in the lung, 
pain or discomfort on exertion, or with scattered rales or 
some limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20-percent disabling.    

II. Entitlement to a compensable disability rating prior to 
June 6, 2005

The first question is whether the criteria for a compensable 
disability rating were met prior to June 6, 2005 VA 
examination.  The Board finds that the criteria for a 
compensable rating were not met prior to June 6, 2005.

While the July 2001 VA medical examination diagnosed the 
veteran as having status post scarification right lung for 
recurrent spontaneous pneumothorax without recurrence, the VA 
medical examination report failed to reveal that a 
compensable disability rating was warranted prior to June 6, 
2005.  

The Board notes that the veteran reported a history of bouts 
of shortness of breath at the July 2001 examination.  
According to the veteran, three years ago he became short of 
breath with pleuritic chest pain and cough.  He reported that 
he had received antibiotics and was confined to a Florida 
Hospital in Altamonte Springs for about a week.  In addition, 
he reported that a year ago he was treated for bronchitis at 
Orlando Regional Medical Center for a couple of days.  The 
veteran reports that he was given an inhaler but he does not 
use it because it makes his heart race.  The veteran 
explained that he is not on any medications at the present, 
he has no asthmatic attacks, and he gets dyspenic on walking 
half a mile a day.

While the veteran reported functional impairment due to 
pneumothorax, the objective medical evidence did not confirm 
his reported symptomatology.  In fact, pulmonary function 
testing did not reveal any functional impairment due to his 
service-connected disability.  The July 2001 VA medical 
examination report revealed the following: "SPIROMETRY: 
Reveals FEV-1 is 120 percent.  FEV-1/FVC is 84 percent.  FEF 
25-75 percent is 78 percent.  TLC is 186 percent.  RV is 291 
percent.  RV/TLC is 48 percent.  Mild obstructive lung 
defect, confirmed by increased RV and an increased TLC."  

In light of the fact that pulmonary function testing did not 
reveal FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 
to 80 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 
percent predicted, a 10 percent compensable rating is not 
warranted prior to June 6, 2005.  In addition, because the 
veteran's symptoms of pain and discomfort were not related to 
a gunshot wound, a 20 percent disability rating is also not 
warranted pursuant to note (3) of the General Rating Formula.  

The Board has considered all other potentially applicable 
Diagnostic Codes; however, there is no medical evidence 
showing the veteran has any other symptomatology associated 
with his current claims that would warrant an increased 
rating under any other Diagnostic Code.  As mentioned in the 
introduction, the veteran is already in receipt of a 10 
percent evaluation under Diagnostic Code 7804 for scar, 
status post thoracotomy for spontaneous pneumothorax, and as 
also noted above, did not effectively appeal the initial 10 
percent evaluation.  In addition, the issue of entitlement to 
service connection for muscle damage, status post thoracotomy 
for spontaneous pneumothorax is being referred to the RO for 
action as may be appropriate.  Therefore, the Board finds 
that no other Diagnostic Codes are applicable to this claim.

The preponderance of the evidence is against the veteran's 
claim for entitlement to a compensable disability rating 
prior to June 6, 2005, for status post scarification of right 
lung for recurrent spontaneous pneumothorax, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

III. Entitlement to a higher than 30 percent disability 
rating from June 6, 2005

The Board will next review whether a rating in excess of 30 
percent is warranted from June 6, 2005.      

The June 2005 VA medical examination indicated that the 
veteran has chest pain.  The examiner noted pleuritic chest 
pain/right-sided pleuritic chest pain secondary to open 
thoracotomy scar and pleural adhesions related to his 
spontaneous pneumothorax.  This is separate than the 
discomfort superficially from his thoracotomy scar.  The 
examiner explained that the veteran does get this pain 
related to pleural adhesions on a daily basis if he pushes 
himself strenuously physically either lifting, running or 
climbing beyond a mild level.

The June 2005 VA examination report also indicated that the 
veteran's condition had worsened.  Pulmonary function testing 
indicated the following: FEV-1 was at 80 percent predicted; 
FEV-1/FVC was at 73 percent, and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) at 64 percent predicted.  [The post- bronchodilator 
findings from these PFTs are the standard in pulmonary 
assessment. See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).]  
Consequently, the veteran is entitled to a 30 percent 
disability rating based on the DLCO(SB) finding.

The veteran is not entitled to a 60 percent disability rating 
because pulmonary function studies do not indicate FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).     

The Board has considered all other potentially applicable 
Diagnostic Codes; however, there is no medical evidence 
showing the veteran has any other symptomatology associated 
with his current claim that would warrant an increased rating 
under any other Diagnostic Code.  As mentioned above, the 
veteran is already in receipt of a 10 percent evaluation 
under Diagnostic Code 7804 for scar, status post thoracotomy 
for spontaneous pneumothorax, and the issue of entitlement to 
service connection for muscle damage, status post thoracotomy 
for spontaneous pneumothorax is being referred to the RO for 
action as may be appropriate.  Accordingly, the Board finds 
that no other Diagnostic Codes are applicable to this claim.

The preponderance of the evidence is against the veteran's 
claim for entitlement to a higher than 30 percent disability 
rating from June 6, 2005, for status post scarification of 
right lung for recurrent spontaneous pneumothorax, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

IV. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated March 2001 and February 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  While the March 2001 letter was sent prior 
to initial adjudication of his claims, the March 2001 letter 
did not adequately advise him what evidence was needed to 
substantiate his increased rating claim.  Although the 
February 2004 letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2005.  The RO's 2001 and 
2004 letters did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February 2004 letter informed the 
veteran that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The March 2001 letter advised 
the veteran that VA will make reasonable efforts to help him 
to get the evidence necessary to support his claims.  The 
2001 letter advised the veteran that VA will help him to get 
such things as medical records, employment records, or 
records from other Federal agencies; however, the veteran 
must give VA enough information about these records so that 
they can request them from the person or agency that has 
them.  In addition, the March 2001 letter told the veteran 
that it was still his responsibility to make sure these 
records are received by VA.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  

Since the RO assigned the noncompensable disability rating 
prior to June 6, 2005, and assigned a 30 percent disability 
evaluation since June 6, 2005, for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for both periods, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
requested and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in July 2001 and 
June 2005.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claims, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that claims be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2005 
VA examination report is thorough and adequate upon which to 
base a decision.

While the veteran's representative argues, in the March 2004 
Statement Of Representative In Appeals Case, that the July 
2001 and January 2004 VA examinations were insufficient to 
accurately describe the current severity of his condition, 
the Board notes that the July 2001 and January 2004 VA 
examinations were conducted pursuant to two separate issues.  
The July 2001 examination evaluated the veteran in regards to 
his increased rating claim for status post scarification of 
right lung for recurrent spontaneous pneumothorax.  The 
January 2004 examination evaluated the veteran in regards to 
his service connection claim for scar, status post 
thoracotomy for spontaneous pneumothorax.  

In light of the fact that the veteran did not file a notice 
of disagreement (NOD) and substantive appeal to the RO's 
January 2004 decision which granted service connection for 
scar, status post thoracotomy for spontaneous pneumothorax, 
the Board finds that the January 2004 VA examination is not 
germane to any issue currently before the Board.  In 
addition, the veteran's complaints in regards to the issue of 
entitlement to service connection for muscle damage, status 
post thoracotomy for spontaneous pneumothorax is also not 
relevant to any issue currently before the Board because that 
issue will be referred back to the RO pursuant to this Board 
decision.

As to the July 2001 medical examination, any deficiencies in 
this examination were subsequently rectified by the June 
2005, examination which formed the basis for the 30 percent 
disability rating.  While the July 2001 VA examination may be 
deficient in some respects, there is no objective medical 
evidence to contradict the examiner's findings.  The 
preponderance of the evidence is still against a compensable 
rating before June 6, 2005.  The Board finds that the June 
2005, VA medical examination was an adequate examination on 
which to base a decision.   





As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to a compensable disability rating prior to June 
6, 2005, for status post scarification of right lung for 
recurrent spontaneous pneumothorax is denied.

Entitlement to a higher than 30 percent disability rating 
from June 6, 2005, for status post scarification of right 
lung for recurrent spontaneous pneumothorax is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


